Exhibit Date June 11, 2008 CAPITAL PRODUCT PARTNERS L.P. as Borrower THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - HSH NORDBANK AG as Swap Bank - and - HSH NORDBANK AG as Bookrunner - and - HSH NORDBANK AG as Agent and Security Trustee SECOND SUPPLEMENTAL AGREEMENT in relation to a Loan Agreement dated 22 March 2007 relating to revolving credit and term loan facilities not exceeding US$370,000,000 WATSON, FARLEY & WILLIAMS Piraeus ClausePage 1 INTERPRETATION 3 2 AGREEMENT OF THE CREDITOR PARTIES 4 3 CONDITIONS PRECEDENT 4 4 REPRESENTATIONS AND WARRANTIES 4 5 AMENDMENTS TO LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS 5 6 FURTHER ASSURANCES 6 7 EXPENSES 7 8 NOTICES 7 9 SUPPLEMENTAL 7 10 LAW AND JURISDICTION 7 EXECUTION PAGES 9 SCHEDULE 1LENDERS 12 THIS AGREEMENT is made on2008 BETWEEN (1) CAPITAL PRODUCT PARTNERS L.P. (the “Borrower”); (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Agent; (4) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Security Trustee; (5) HSH NORDBANK AG acting through its office at Martensdamm 6, D-24103 Kiel, Germany, as Swap Bank; and (6) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Germanyas Bookrunner. BACKGROUND (A) By a loan agreement dated 22 March 2007 as amended by a supplemental agreement dated 19th September 2007 and made between (i) the Borrower, (ii) the Lenders, (iii) the Agent, (iv) the Security Trustee, (v) the Swap Bank and (vi) the Bookrunner, the Lenders agreed to make available to the Borrower revolving credit and term loan facilities not exceeding US$370,000,000. (B) The Borrower has made a request to the Creditor Parties: (i) to allow the Borrower to use the undrawn balance of Tranche C as working capital for its general corporate purposes including acquisition of vessels and ship owning companies; and (ii) that m.v. “ARIS II” and m.v. “ARISTOTELIS II” no longer be considered as Tranche C New Ships which will act as security for the Loan. (C) This Agreement sets out the terms and conditions on which the Creditor Parties agree, with effect on and from the Effective Date, to the requests of the Borrower and the consequential amendments to the Loan Agreement and the other Finance Documents. IT IS AGREED as follows: 1 INTERPRETATION 1.2 Defined expressions.Words and expressions defined in the Loan Agreement and the other Finance Documents shall have the same meanings when used in this Agreement unless the context otherwise requires. 1.3 Definitions.In this Agreement, unless the contrary intention appears: “Effective Date”means the date on which all the conditions precedent referred to in Clause 3.1 have been fulfilled by the Borrower, to be a Business Day not later thanJune 2008 (or such later date as the Lenders may agree with the Borrower); “Loan
